Smith, C. J.,
defivered the opinion of the court.
Anderson and Horton were candidates in the primary election held on the 26th of August, 1919, for the nomination by the Democratic party as its candidate for the office of supervisor of beat No. 3 of Grenada county in the election held in November, 1919. The county executive committee declared Anderson the party nominee. On November 3, 1919, a petition fcr a mandamus was filed on behalf of Horton, praying that the county executive committee be ordered to reassemble and' count the votes cast in the primary election, and to declare Horton the party nominee. A summons was issued on this petition returnable before the circuit judge in vacation on the 14th day *339of November, 1919. The regular election in which Horton sought to run as the candidate of the Democratic party for the -office of supervisor was held on the 4th day of November, 1919.
When the cause came on for trial, the circuit judge dismissed the petition, and committed no error in so doing, for the reason that since the election in which Horton desired to run as the candidate of the Democratic party for the office of supervisor had been held a recount of the votes cast in the primary election would have availed Horton nothing, even though it should appear therefrom that he should have been declared the nominee. The question presented by the petition is a mere moot one, and the courts do not entertain such.

Affirmed.